Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (U.S. Patent Application Publication No. 2013/0185789, hereinafter Hagiwara) in view of Rickman (U.S. Patent Application Publication No. 2012/0054498).
 	With respect to claim 1, Hagiwara discloses a system comprising: 
 	a computing device; a display; an input mechanism communicatively coupled to the computing device; receive a password entry to unlock the computing device while the computing device is in a S5 state (e.g. Hagiwara, paragraph 0019, “a password is stored in a non-volatile memory of a computer.  The computer is then transitioned to a power saving state.  In response to a detection of an unauthorized access to the non-volatile memory during the power saving state transition, a password input is requested from a user.  The computer returns to a power-on state from the power saving state when there is a success in authentication of the input password”; paragraph 0034, “The S5 state is a power state which is referred to as so-called “soft off”…”).
 	Hagiwara does not explicitly mention an independent second processing resource to receive the password entry; determine whether a total number of incorrect password entry attempts to successfully unlock the computing device exceeds a threshold value; save the total number of password entry attempts to a non-volatile memory of the independent second processing resource; and secure the computing device in response to a determination that the total number of incorrect password entry attempts exceeds the threshold value. 
 	However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 2, Hagiwara and Rickman disclose the system of claim 1, further comprising a notification mechanism to signify an incorrect password entry (e.g. Rickman, 
 receive a password entry to login to a computing device while the computing device is in a S5 state; and load the secured computing device using a setup utility menu 
 (e.g. Hagiwara, paragraphs  0006 and 0019, “a password is stored in a non-volatile memory of a computer.  The computer is then transitioned to a power saving state.  In response to a detection of an unauthorized access to the non-volatile memory during the power saving state transition, a password input is requested from a user.  The computer returns to a power-on state from the power saving state when there is a success in authentication of the input password”; paragraph 0034, “The S5 state is a power state which is referred to as so-called “soft off”…”).
Hagiwara does not explicitly mention determine whether a total number of incorrect password entry attempts to login to the computing device exceeds a threshold value; secure the computing device in response to a determination that the total number of incorrect password entry attempts exceeds the threshold value. 
However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 9, Hagiwara and Rickman disclose the medium of claim 8, further comprising instructions to save the total number of password entry attempts to a memory (e.g. Rickman, paragraph  0062).
 	With respect to claim 10, Hagiwara and Rickman disclose the medium of claim 8, wherein the independent second processing resource is activated when the computing device enters the S5 state (e.g. Hagiwara, paragraph 000).  	With respect to claim 11, Hagiwara and Rickman disclose the medium of claim 9, wherein the total number of password entry attempts is saved to the non-volatile memory and is reset using the setup utility menu However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack.
 	With respect to claim 12, Hagiwara and Rickman disclose the medium of claim 8, wherein the secured computing device declines additional password entry attempts (e.g. Rickman, paragraph 0062).  	With respect to claim 13, Magiwara discloses a method comprising: receiving a password entry to transition a computing device from a S5 state to a S0 state (e.g. Hagiwara, paragraph 0019, “a password is stored in a non-volatile memory of a computer.  The computer is then transitioned to a power saving state.  In response to a detection of an unauthorized access to the non-volatile memory during the power saving state transition, a password input is requested from a user.  The computer returns to a power-on state from the power saving state when there is a success in authentication of the input password”; paragraphs 0034, “The S5 state is a power state which is referred to as so-called “soft off”…”).
 Magiwara does not explicitly mention determining whether a total number of incorrect password entry attempts to successfully transition the computing device from a S5 state to a S0 state exceeds the threshold value; storing the total number of password entry attempts on a 
However, Rickman discloses a similar feature  (e.g. Rickman, paragraph 0008, “initializing a password… with the password and establishing a secure communication channel between the secure element and the central processing unit based on the password encryption algorithm.  If the password is incorrect, then the method may include determining if a predetermined threshold number of password attempts has been achieved”;  paragraph 0062, “The security measures 416 may be activated when a threshold number of unsuccessful secure channel initiations have been made or when an attack is sensed by one of the sensor…”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Rickman’s teaching with Hagiwara’s teaching of a password stored in a non-volatile memory to provide security measures to password attack. 	With respect to claim 14, Magiwara and Rickman disclose the method of claim 13, comprising checking the non-volatile memory for password entry attempts before the computing device accepts password entry attempts (e.g. Rickman, paragraph 0062).

With respect to claim 15, Magiwara and Rickman disclose the method of claim 13, further comprising loading the computing device from a remote site after the total number of incorrect password entry attempts exceeds the threshold value (e.g. Rickman, paragraph 0062).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434